In an action to recover $20,000 for property damage occasioned by a fire, plaintiff appeals from an order of the Supreme Court (Gagliardi, J.), dated January 19, 1983, and entered in Orange County, which denied its motion to restore the action to the Trial Calendar. Plaintiff also purports to appeal from an order of the same court, dated May 10, 1983, which denied its motion to reargue. 1 Appeal from order dated May 10, 1983, dismissed. No appeal lies from an order denying reargument. H Order dated January 19, 1983, affirmed. No opinion. H Defendants are awarded one bill of costs. Laser, J. P., Niehoff, Boyers and Lawrence, JJ., concur.